DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having application No. 17/302,307 filed on April 29, 2021, presents claims 1-20 for examination.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Claims 4-7, 11-14, 18, and 19 are objected to because of the following informalities:  
In line 3 of claims 4 , 11, and 18, “the destination environment” lacks proper antecedent basis.
Claims 5-7, 12-14, and 19 depend on objected claims and inherit the same deficiency.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to software per se. More specifically, the claims are directed to “computer program product … comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium”. (emphasis added) Thus, the claimed computer program product includes only “computer-readable program code” without explicitly including either “one or more processors” or “a non-transitory computer-readable medium” as elements of the claimed product. Thus, they are directed software per se which is non-statutory subject matter.     
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy et al (US 20160117161  A1 – hereinafter Parthasarathy) in view of Nandewar et al (US 20220326930 A1 – hereinafter Nandewar) and SCHENK et al (WO 2005076129 A1 – hereinafter SCHENK refer to the attached PDF file). 

With respect to claim 1, Parthasarathy discloses A system for deploying services (Fig. 4), the system comprising: 
a database system implemented using a server computing system, the database system configurable to cause (Fig. 15, para [0151-0160]): 
accessing configuration data associated with a service to be deployed, [the configuration data generated independently of the service] and configured to include environment-related data and infrastructure-related data, the environment-related data identifying at least versioning information associated with the service, and the infrastructure- related data identifying at least artifact repository information associated with the service (para [0068], “… The bill of materials (BOM) indicating a software package version, …, the bill of materials (BOM) indicating how to access a plurality of code changes. The manifest including references to management artifacts for installing the plurality of code changes and dependencies between the plurality of code changes.” wherein the bill of materials and the manifest read on configuration data, references to management artifacts read on identifying artifact repository); 
accessing data related to a packaged service from an artifact repository based on the artifact repository information (para [0071], “Manifest 413 includes installation artifact references 417 and intercomponent dependencies 418. …”), the packaged service generated by a package manager based on the service (Fig. 1B, wherein the Cloud Appliance reads on the packaged service); 
updating the packaged service using the environment-related data to generate an updated packaged service (Fig. 5, steps 501-504, step 501 comprises accessing software package version which reads on the environment-related data); 
Parthasarathy does not appear to explicitly disclose 
… the configuration data generated independently of the service …;
causing the updated packaged service to be deployed to a deployment destination. However, in analogous art, Nandewar teaches causing the updated packaged service to be deployed to a deployment destination (e.g., Fig. 6, step 606).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Parthasarathy with the invention of Nandewar because it can provide “automated updates to the on-premise packages 114 with reduced manual intervention and improved efficiency,” as suggested by Nandewar (see [0016]).
	Neither Parthasarathy nor Nandewar explicitly teaches 
… the configuration data generated independently of the service …;
	However, in analogous art, SCHENK teaches
… the configuration data generated independently of the service … (e.g. p4 first paragraph, “In a preferred embodiment of the method, several implementation-independent configuration files are created and each of the implementation-independent configuration files is assigned to at least one functional unit.” wherein implementation-independent reads on independent of the service);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Parthasarathy and Nandewar with the invention of SCHENK because it “enables a particularly simple configuration” as suggested by SCHENK (see p4 first paragraph).

With respect to claim 2, Parthasarathy as modified by Nandewar and SCHENK teaches the system of claim 1, Nandewar further teaches wherein the updated packaged service is to be deployed to the deployment destination using a deployment manager associated with the package manager (Fig. 1, para [0026], wherein update management system reads on a deployment manager, and the repositories 130 read on the package manager. For motivation to combine, please refer to office action regarding claim 1).

With respect to claim 3, Parthasarathy as modified by Nandewar and SCHENK teaches the system of claim 2, Nandewar further teaches wherein the deployment destination is one of a cluster environment and a local environment (Fig. 1, para [0026], wherein the on-premise gateway reads on a local environment. For motivation to combine, please refer to office action regarding claim 1).

With respect to claim 4, Parthasarathy as modified by Nandewar and SCHENK teaches the system of claim 1, Nandewar further teaches wherein the accessing the configuration data is triggered by a triggering event in a continuous integration/continuous delivery (CI/CD) pipeline, the triggering event related to deploying the service to the destination environment (para [0036], “Once the change is validated, the CI/CD pipeline may publish an artifact associated with the change in a repository, such as the artifact repository 208. …” Fig, 6, steps 602-604, wherein the notification reads on the triggering event which is triggered by the CI/CD pipeline. For motivation to combine, please refer to office action regarding claim 1).

With respect to claim 8, it is directed to a method that is disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 8.

With respect to claim 9, it recites same features as claim 2, and is rejected for the same reason.

With respect to claim 10, it recites same features as claim 3, and is rejected for the same reason.

With respect to claim 11, it recites same features as claim 4, and is rejected for the same reason.

With respect to claim 15, it is directed to a computer program product to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 15.

With respect to claim 16, it recites same features as claim 2, and is rejected for the same reason.

With respect to claim 17, it recites same features as claim 3, and is rejected for the same reason.

With respect to claim 18, it recites same features as claim 4, and is rejected for the same reason.

Claims 5-6, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy in view of Nandewar and SCHENK as applied to claims 4, 11, and 18 respectively, in further view of Anderson et al (US 7827548 B1 – hereinafter Anderson) and LINGAMNENI et al (US 20200151038 A1 – hereinafter LINGAMNENI). 

With respect to claim 5, Parthasarathy as modified by Nandewar and SCHENK teaches the system of claim 4, but does not appear to explicitly teach further comprising: 
generating a first error notification based on determining that the configuration data does not include the environment-related data; and 
generating a second error notification based on determining that the configuration data does not include the infrastructure-related data.
However, in analogous art, Anderson teaches generating a first error notification based on determining that the configuration data does not include the environment-related data (col 10, lines 13-34, “… The configuration component 132 may also send an error 
message to the user that executed the configuration component 132 to inform the user of the environment configuration value missing from the configuration file 126.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Parthasarathy, Nandewar and SCHENK with the invention of Anderson because it can keep user informed when environment configuration value is missing as suggested by Anderson (see col 10, lines 13-34).
The combination of Parthasarathy, Nandewar, SCHENK and Anderson does not appear to explicitly teach generating a second error notification based on determining that the configuration data does not include the infrastructure-related data.
However, in analogous art, LINGAMNENI teaches generating a second error notification based on determining that the configuration data does not include the infrastructure-related data (para [0044], “… In various embodiments, in response to the specification file not specifying a required operation detail or specifying an incompatible operation detail, service configuration framework 120 may fail or abort the service configuration file generation process, and provide an error message corresponding to the failure (e.g., the missing operation detail or the incompatible operation detail causing the failure).” wherein the specification file reads on configuration file, and a required operation detail reads on the infrastructure-related data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Parthasarathy, Nandewar, SCHENK and Anderson with the invention of LINGAMNENI because it can improve developer and programmer productivity as suggested by LINGAMNENI (see para [0011]).

With respect to claim 6, Parthasarathy as modified by Nandewar, SCHENK, Anderson and LINGAMNENI teaches the system of claim 5, Parthasarathy further teaches wherein the packaged service is a generic packaged service, and wherein the generic packaged service is updated to include at least the environment-related data to generate the updated packaged service (e. g. para [0126], “… Version 1214 can be the next version in a linear progression of software update package versions for updating a cloud appliance that includes software components 102A, 102B, and 102C.” wherein  a cloud appliance reads on a generic packaged service, and version 1214 reads on the environment-related data). 

With respect to claim 12, it recites same features as claim 5, and is rejected for the same reason.

With respect to claim 13, it recites same features as claim 6, and is rejected for the same reason.

With respect to claim 19, it recites same features as claim 5, and is rejected for the same reason.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy in view of Nandewar, SCHENK, Anderson and LINGAMNENI as applied to the system of claims 6 and 13 respectively, in further view of Shapiro (US 8661406 B2 – hereinafter Shapiro).

With respect to claim 7, Parthasarathy as modified by Nandewar, SCHENK, Anderson and LINGAMNENI teaches the system of claim 6, Parthasarathy further teaches wherein an updated packaged service associated with the first service is to be deployed based on configuration data associated with the first service, and wherein an updated packaged service associated with the second service is to be deployed based on configuration data associated with the second service (e.g. Fig. 5, and corresponding text para [0068], “Method 500 includes an act of accessing a software update package, the software update package including a bill of materials (BOM) and a manifest (501). …” wherein the bill of materials and the manifest read on configuration data, based on this paragraph, each package has its bill of materials and its manifest, hence each update package is deployed based on its associated configuration data), but does not appear to explicitly teach wherein the environment-related data and the infrastructure-related data include data related to multiple services including a first service and a second service, However this is taught by analogous art Shapiro (e.g. col 22, lines 44-56, “In another embodiment, a photoset configuration aimed at a small business user includes several office software suites …” wherein each software suite reads on a service, and Parthasarathy teaches that configuration comprises environment-related data (such as version) and infrastructure related data, i.e. manifest referencing artifacts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Parthasarathy, Nandewar, SCHENK, Anderson and LINGAMNENI with the invention of Shapiro because it provides “a more efficient method for software delivery and deployment” as suggested by Shapiro (see col 2, lines 56-67).

With respect to claim 14, it recites same features as claim 7, and is rejected for the same reason.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy in view of Nandewar and SCHENK as applied to the system of claim 15, in further view of Shapiro (US 8661406 B2 – hereinafter Shapiro).

With respect to claim 20, Parthasarathy as modified by Nandewar and SCHENK teaches the system of claim 6, Parthasarathy further teaches wherein an updated packaged service associated with the first service is to be deployed based on configuration data associated with the first service, and wherein an updated packaged service associated with the second service is to be deployed based on configuration data associated with the second service (e.g. Fig. 5, and corresponding text para [0068], “Method 500 includes an act of accessing a software update package, the software update package including a bill of materials (BOM) and a manifest (501). …” wherein the bill of materials and the manifest read on configuration data, based on this paragraph, each package has its bill of materials and its manifest, hence each update package is deployed based on its associated configuration data), but does not appear to explicitly teach wherein the environment-related data and the infrastructure-related data include data related to multiple services including a first service and a second service, However this is taught by analogous art Shapiro (e.g. col 22, lines 44-56, “In another embodiment, a photoset configuration 
aimed at a small business user includes several office software suites …” wherein each software suite reads on a service, and Parthasarathy teaches that configuration comprises environment-related data (such as version) and infrastructure related data, i.e. manifest referencing artifacts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Parthasarathy and Nandewar and SCHENK with the invention of Shapiro because it provides “a more efficient method for software delivery and deployment” as suggested by Shapiro (see col 2, lines 56-67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example Miso ski et al. US 8938734 B2 teaches User-driven Configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, AU 2192/2194